Exhibit 10.2

SAKS INCORPORATED

Stock Option Grant Document

«Name»

Name of Optionee

«Grant_Date»

Date of Grant

$«FMV_on_Grant_Date»

Stock Option Exercise Price

«Number_of_Shares»

Number of Shares Subject to the Stock Option

Dear Optionee:

This letter constitutes a “Grant Document” referred to in that certain Stock
Option Agreement dated [date of Agreement](the “Agreement”) between Saks
Incorporated (the “Company”) and you. I am pleased to inform you that the
Company has awarded to you a Stock Option (the “Option”) for the number of
shares of the Company’s Common Stock, indicated above. The Option was awarded to
you pursuant and subject to the terms and conditions (1) of the Company’s 2009
Long Term Incentive Plan (the “Plan”), (2) the Agreement, and (3) this Grant
Document.

[You may exercise the Option at the time(s) and upon the conditions set forth in
the Plan and the Agreement]

or

[You may exercise the Option as follows:

Insert vesting schedule if different than Agreement]

 

Saks Incorporated By:   /S/    CHRISTINE A. MORENA

Christine A. Morena

Executive Vice President

Corporate—Human Resources